Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Status of claims
This office action is in response to claims filed on 06/30/2021; the parent application priority date of 05/12/2015 is considered
Claims 1-26 are pending and rejected; claims 1 and 16 are independent claims
The double patenting rejection is withdrawn based on the TD filed on 07/05/2022

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/25/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed on 07/05/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s argument: Keiser and Harper do not disclose “associating digital representation of postal mail with inmate postal mail account, inmate identifier, and one or more flags that are applicable to the digital representation of the postal mail”
Examiner respectfully disagrees with applicant argument for the following reasons: Keiser discloses (see Keiser ¶27, a letter may be converted to an electronically searchable form by scanning the letter and performing an optical character recognition (OCR) analysis to generate an electronic text version of the letter. Once an appropriate electronically searchable form of the message is created, embodiments of the invention may add an electronic version of the identifier to the message's electronic form [i.e. associating digital representation of postal mail with inmate account]. Keiser also discloses, (see Keiser ¶25, then step 104 searches the searchable message for content, which may be of interest to authorities or investigators. Keyword searching, phrase searching, and systems…delivery of the message may be based on the information found when searching the message). In addition, Harper discloses, (see Harper ¶¶33-34, ("offender database") 228 is used to track various information related to the offender… investigatory flagging can also be stored… (in database) such that messages are viewed with greater scrutiny) [i.e. inmate identifier, and one or more flags that are applicable to the digital representation of the postal mail], disclosing the recited claim limitation.
With respect to applicant’s argument Keiser and Harper teach away from the claimed invention.
Examiner respectfully disagree with applicant argument for the following reason: Applicant’s own disclosure in the background section discloses, (see App. 17/363,499, ¶3, …addressing the conversion of postal mail to electronic mail for the elimination of any contraband being delivered to prison inmates). Hence, the claimed invention is direct to conversion of postal mail to digital mail. In addition, Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
With respect to applicant’s argument: Prima facie case of obviousness has not been established.
Examiner respectfully disagree with applicant argument for the following reason: the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-26 are rejected under 35 U.S.C. 103 as being unpatentable over Keiser et al. US Pub. No.: 2008/0040781 A1 (hereinafter Keiser) in view of Harper US Pub. No.: 2006/0184544 A1 (hereinafter Harper).

Keiser teaches:
As to claim 1, a computer program product for processing communication that is sent to an inmate at a corrections facility, the computer program product comprising a non-transitory computer readable storage medium having instructions encoded thereon that, when executed by a processor (see Keiser Abstract), 
cause the processor to: 
receive a digital representation of postal mail that is sent to an inmate at a corrections facility (see Keiser ¶27, a letter may be converted to an electronically searchable form by scanning the letter and performing an optical character recognition (OCR) analysis to generate an electronic text version of the letter); 
store the digital representation of the postal mail in a database (see Keiser ¶37, loading the message directly into an electronic data; ¶39, the identifier may be stored in electronic form in a computer database); 
receive an identification of the inmate who is an intended recipient of the postal mail (see ¶22, receive/associate an identifier of the resident/inmate); 
identify an inmate postal mail account associated with the identified inmate and an inmate identifier associated with the identified inmate associate an identifier (see Keiser ¶22, associates an identifier to the message received in step 101…, in the case of a letter, the identifier may be a unique sequence of letters and/or numbers printed onto the original letter in the form of a machine readable code); 
associate, within the database, the digital representation of the postal mail with the identified inmate postal mail account, the identified inmate identifier (see Keiser ¶¶22, 39, the identifier may be stored in electronic form in a computer database, which maintains a file that contains the associations between the identifier and any of: the resident, the nonresident, the controlled environment facility, the billing account, current and prior activity of interest), and 
the one or more flags that are applicable to the digital representation of the postal mail (see Keiser ¶25, then step 104 searches the searchable message for content, which may be of interest to authorities or investigators. Keyword searching, phrase searching, and systems…delivery of the message may be based on the information found when searching the message); and 
transmit the digital representation of the postal mail to the identified inmate postal mail account (see Keiser ¶28, determines the message is in an appropriate delivery format or the message has been converted via step 105, then step 106 delivers the message to the resident)
Keiser does not explicitly teach but the related art Harper teaches:
flag, within the database, the digital representation of the postal mail if a flag is applicable to at least one of the digital representation of the postal mail and the postal mail (see Harper ¶33, ("offender database") 228 is used to track various information related to the offender… investigatory flagging can also be stored… (in database) such that messages are viewed with greater scrutiny); 


Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was filed to modify the systems and methods for message delivery in a controlled environment facility disclosed by Keiser to include the offender message delivery system as thought by Harper, a person with ordinary skill in the art would have been motivated to incorporate screening flagged messages and potential contraband to further investigate if delivery is appropriate and enhance security (see Harper ¶54).
As to claim 2, the combination of Keiser and Harper teaches the computer program product of claim 1, wherein the digital representation of the postal mail to an inmate is comprised of a digital image of contents of the postal mail (see Keiser Fig. 1 and ¶¶24, 37, In the case of a letter, an image of the letter may be scanned into computer system, which then performs an OCR analysis to generate electronic text from the image of the letter).

As to claim 3, the combination of Keiser and Harper teaches the computer program product of claim 2, wherein the digital representation of the postal mail to an inmate is further comprised of a digital image of envelope that is used to enclose the contents of the postal mail (see Keiser Fig. 1 and ¶¶24, 37, In the case of a letter, an image of the letter may be scanned into computer system, which then performs an OCR analysis to generate electronic text from the image of the letter).

As to claim 4, the combination of Keiser and Harper teaches the computer program product of claim 1, wherein the digital representation of the postal mail to an inmate is comprised of a text-readable digital data representing contents of the postal mail (see Keiser Fig. 1 and ¶¶24, 37, In the case of a letter, an image of the letter may be scanned into computer system, which then performs an OCR analysis to generate electronic text from the image of the letter).

As to claim 5, the combination of Keiser and Harper teaches the computer program product of claim 1, wherein receiving inmate identification is further comprised of receiving the first and last name of the inmate who is the intended recipient of the postal mail (see Keiser ¶22, identifier may be used to link and/or identify some or all of the following: the nonresident; the resident).

As to claim 6, the combination of Keiser and Harper teaches the computer program product of claim 1, wherein receiving inmate identification is further comprised of receiving text-readable data that is extracted from an envelope that is used to enclose contents of the postal mail and automatically identifying the first and last name of the recipient inmate based on received text-readable data (see Keiser Fig. 1 and ¶¶24, 37, In the case of a letter, an image of the letter may be scanned into computer system, which then performs an OCR analysis to generate electronic text from the image of the letter; ¶25, searches relating to the parties involved in the communication, the sending or receiving addresses).

As to claim 7, the combination of Keiser and Harper teaches the computer program product of claim 1, wherein the identified inmate postal mail account is identified by referencing a directory (see Keiser ¶39, identifier may be used for cross-referencing of any evidence of activity with prior evidence of activity of interest… to determine a history of activity that may be related to any of: the resident)

As to claim 8, the combination of Keiser and Harper teaches the computer program product of claim 1, wherein a flag comprises a contraband flag indicating that at least one of the digital representation of the postal mail and the postal mail includes contraband (see Harper ¶¶33 43, investigatory flagging can also be stored such that messages are viewed with greater scrutiny… ¶38, all mail be routed through the messaging system 104 to avoid transporting contaminants and contraband).

As to claim 9, the combination of Keiser and Harper teaches the computer program product of claim 1, wherein a flag comprises a return to sender flag indicating that at least one of the recipient name, the recipient identifier, and the identified inmate postal mail account is absent from the directory (see Harper ¶¶33 43, message interrogator 320 performs several functions to screen and/or flag messages. A keyword database 324 could search for suspect terms that are globally specified or could only search messages from certain parties or groups for certain words).

As to claim 10, the combination of Keiser and Harper teaches the computer program product of claim 1, wherein the inmate identifier is provided by staff, and the processor identifies the inmate postal mail account associated with the identified inmate based on the obtained identifier (see Harper ¶¶3, 30, 35, 38, screening may include searching for contraband and reading the content; ¶34, operator at the printer could manually review the printed messages and/or photos).

As to claim 11, the combination of Keiser and Harper teaches the computer program product of claim 1, wherein a flag is received from a corrections facility computing device, wherein the flag is generated by staff based on their review of at least one of the postal mail and the digital representation of the postal mail (see Harper ¶¶33 43, message interrogator 320 performs several functions to screen and/or flag messages. A keyword database 324 could search for suspect terms that are globally specified or could only search messages from certain parties or groups for certain words; ¶34, operator at the printer could manually review the printed messages and/or photos)..

As to claim 12, the combination of Keiser and Harper teaches the computer program product of claim 11, wherein the flag is set by the staff using predefined categories (see Harper ¶¶33 43, message interrogator 320 performs several functions to screen and/or flag messages. A keyword database 324 could search for suspect terms that are globally specified or could only search messages from certain parties or groups for certain words; ¶34, operator at the printer could manually review the printed messages and/or photos).

As to claim 13, the combination of Keiser and Harper teaches the computer program product of claim 1, wherein a flag is generated automatically based on an analysis of the postal mail (see Harper ¶43, interrogator 320 performs several functions to screen and/or flag messages).

As to claim 14, the combination of Keiser and Harper teaches the computer program product of claim 13, wherein a flag is generated automatically based on at least one of information that is extracted from an envelope that is used to enclose contents of the postal mail, and an analysis of text-readable information in digital representation of the postal mail (see Harper ¶43, interrogator 320 performs several functions to screen and/or flag messages).

As to claim 15, the combination of Keiser and Harper teaches the computer program product of claim 1, wherein the flag is generated automatically based on analysis of at least one of the postal mail, the digital representation of the postal mail, and metadata associated with the digital representation of the postal mail (see Harper ¶43, interrogator 320 performs several functions to screen and/or flag messages).

As to claim 16, the combination of Keiser and Harper teaches the computer program product of claim 15, wherein the flag is generated automatically based on at least one of identification of a sender of the postal mail in a predefined list, identification of location associated with the postal mail in a predefined list, and identification of keywords in the digital representation of the postal mail (see Harper ¶43, interrogator 320 performs several functions to screen and/or flag messages).

As to claim 17, the combination of Keiser and Harper teaches the computer program product of claim 1, wherein a flag is generated if the postal mail includes at least one of: pornography, dangerous objects, criminal communication, attorney- client privileged communication, and a magazine (see Harper ¶43, interrogator 320 performs several functions to screen and/or flag messages).

As to claim 18, the combination of Keiser and Harper teaches the computer program product of claim 1, further comprising instructions that cause the processor to: assign a unique identifier, within the database, to the digital representation of the postal mail (see Keiser ¶39, the identifier may be stored in electronic form in a computer database, which maintains a file that contains the associations between the identifier and ….., the resident).

As to claim 19, the combination of Keiser and Harper teaches the computer program product of claim 1, further comprising instructions that cause the processor to: receive a notification that the digital representation of the postal mail is viewed by an inmate (see Keiser ¶42, the resident may access the computer system, provide identification, and view any notifications of messages pending delivery). 

As to claim 20, the combination of Keiser and Harper teaches the computer program product of claim 17, further comprising instructions that cause the processor to: update that the database when a viewed notification is received (see Keiser ¶39, the identifier may be stored in electronic form in a computer database, which maintains a file that contains the associations between the identifier and any of: the resident, the nonresident, the controlled environment facility, the billing account, current and prior activity of interest, current and prior content of interest, other files of associations, and the like) .

As to claim 21, the combination of Keiser and Harper teaches the computer program product of claim 1, further comprising an email account associated with the identified inmate, the email account capable of receiving email that is addressed to the inmate (see Keiser Fig. 1 and ¶¶28, 40, delivery of the message may be based on the delivery format of the message, such that an email message is delivered to the resident via a computer that is accessible by the resident).

As to claim 22, the combination of Keiser and Harper teaches the computer program product of claim 21, wherein content available on at least one of the postal mail account and email account is viewable on a computer terminal display that is accessible to the inmate (see Keiser Fig. 1 and ¶¶28, 40, delivery of the message may be based on the delivery format of the message, such that an email message is delivered to the resident via a computer that is accessible by the resident).

As to claim 23, the combination of Keiser and Harper teaches the computer program product of claim 22, wherein the computer terminal is comprised of at least one of a kiosk and a wireless mobile device (see Keiser ¶29, using a computer kiosk).

As to independent claim 24, this claim directed to a system for processing postal mail that is sent to an inmate at a corrections facility executing the computer program product of claim 1; therefore, it is rejected along similar rationale.
As to independent claim 25, this claim directed to a computer-implemented method for processing postal mail that is sent to an inmate at a corrections facility executing the computer program product of claim 1; therefore, it is rejected along similar rationale.
As to independent claim 26, this claim directed to a computer-implemented method for inmate communication at a correctional facility executing the computer program product of claim 1; therefore, it is rejected along similar rationale.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGA WOLDEMARIAM whose telephone number is (571)270-7478. The examiner can normally be reached Monday to Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 5712726798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGA WOLDEMARIAM/Examiner, Art Unit 2433           

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433